McCLELLAN, J.
As we interpret the' facts laid in the complaint, they do not constitute a partnership between the plaintiff and the defendant. The latter was to furnish a house in which the business of a shooting gallery was to be carried on, and the former was to arrange and fit up the house so as to adapt it to the uses of that business, to supply the necessary implements, as rifles, targets and the like, for carrying on the business, and to personally conduct the business. The net profits were to be equally divided between them, and the business was to continue so long as it was profitable or paid expenses. There was, on these facts, a community of profits—a mutual right to share equally in the net profits—but no community of risks; the defendant was not to bear any of the losses which might be incurred in the business; and the portion of net profits going to the defendant was purely a compensation to him for the use of his house—the rent of the building in which the business was carried on. This we find to be the intent and meaning of the contract, and the authorities are agreed that such a contract is not one of partnership inter sese.—Fail et al. v. McRee, 36 Ala. 61; Robinson v. Bullock, 58 Ala. 618; Mayrant & Co. v. Marston, Brown & Co., 67 Ala. 453; Humes v. O’Bryan & Washington, 74 Ala. 64; Nelms v. McGraw, 93 Ala. 245.
The demurrers to the complaint, proceeding on the theory *365that the facts alleged showed that the parties were partners, should have been overruled.
Reversed and remanded.